          Case 1:20-cv-01533-ALC Document 14 Filed 12/16/20 Page 1 of 2




                                                                                 12/16/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PEDRO CASTILLO,

                      Plaintiff,
                                                         Civil Action No. 20-cv-1533-ALC
                -v-

 ANDREW SAUL,                                            CONSENT ORDER TO
 Commissioner Of Social Security,                        REMAND UNDER SENTENCE 4
                                                         OF 42 U.S.C. § 405(g)
                      Defendant.


       This matter having been opened to the Court by AUDREY STRASS, Acting United

States Attorney for the Southern District of New York, attorney for Defendant, Daniella M.

Calenzo, Special Assistant United States Attorney, of counsel, for an Order remanding the within

cause of action to the Defendant under the fourth sentence of 42 U.S.C. § 405(g), so that, should

the Appeals Council remand to an Administrative Law Judge (ALJ), upon remand, the ALJ will

conduct further proceedings and develop the administrative record as necessary to determine

whether Plaintiff is disabled within the meaning of the Social Security Act, including offering

Plaintiff a new hearing, and issuing a new decision; and Plaintiff, through the undersigned

attorney, having consented to the within order and the requested remand, and the Court having

considered the matter,



       IT IS on this _16            December
                       _ _ day of _ _ _ _ _ _ _ _ _ _ _ _ _ , 2020;
           Case 1:20-cv-01533-ALC Document 14 Filed 12/16/20 Page 2 of 2




         ORDERED that the final decision of the Commissioner be and hereby is REVERSED,

and the matter is REMANDED to the Defendant for further administrative action under the

fourth sentence of 42 U.S.C. § 405(g); and it is further




         ORDERED that the within matter, be and hereby is, DISMISSED with prejudice.




                                      Hon. Andrew L. Carter Jr., u.S. District Judge
                                      United States District Court
                                      Dated: December 16, 2020


The undersigned hereby consent to the form and entry of the within order:



Dated:

                                              AUDREY STRAUSS
                                              Acting United States Attorney

                                      By:     /s/
                                              Daniella M. Calenzo
                                              Special Assistant U.S. Attorney
                                              Attorney for Defendant




                                      By:
                                              Richard B. Seelig
                                              Attorney for Plaintiff
